Case 3:19-cv-01363-VAB Document1 Filed 09/03/19 Page 1 of 4

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT

PAMELA CLAYTOR
VS. ; CIVIL NO.

ROBERT L. WILKIE, SECRETARY:

OF VETERANS AFFAIRS ; SEPTEMBER 3, 2019

COMPLAINT

1. This is an action pursuant to Title VII of the Civil Rights Act of 1964, 42
U.S.C. §§ 2000e, ef seq., to redress the deprivation by the defendant of rights
secured to the plaintiff by the laws of the United States. The defendant
discriminated against the plaintiff in employment on the grounds of her race and
gender.

2. Jurisdiction of this court is invoked under the provisions of Sections
1331, 1343(3), 1367(a) and 2201(a) of Title 28 and Sections 1981 and 2000e of
Title 42 of the United States Code.

3. During all times mentioned in this action, the plaintiff was, and still is,
an adult citizen of the United States residing in the State of Connecticut. She is
an African-American woman and is a military veteran.

4. The defendant is the Secretary of the United States Department of

 
Case 3:19-cv-01363-VAB Document1 Filed 09/03/19 Page 2 of 4

Veterans Affairs, which is and at all relevant times was an employer within the
meaning of the aforesaid statutes and at all relevant times employed more than
one hundred individuals.

5. The plaintiff has complied with all of the procedural prerequisites to suit
under the statutes aforementioned, having filed a timely complaint of
employment discrimination with the Office of Employment Discrimination of the
Department of Veterans Affairs and having received a Notice of Final Agency
Decision mailed on July 17, 2019.

6. For many years, the plaintiff has been employed by the Department of
Veterans Affairs as a GS-6 Claims Assistant under the Hartford, Connecticut, VA
Regional Office and working at the VA Hospital in Newington.

7. On December 8, 2017, the plaintiff was issued a Fully Successful
performance rating by her Caucasian male supervisor. She was entitled to
receive, and should have received, a rating of Exceptional.

8. The plaintiff's financial and promotional opportunities have been
unfairly limited and restricted because of the aforesaid improper and unfair
performance rating.

9. A Caucasian male whose performance was below the plaintiff's and
who had been disciplined as AWOL only a month previously, was given an

Exceptional performance rating by the same supervisor on or about the same

 
Case 3:19-cv-01363-VAB Document1 Filed 09/03/19 Page 3 of 4

date as the plaintiff received her aforesaid evaluation.

10. Prior to the said evaluation, the plaintiff consistently was given far
more complex and difficult work assignments by her aforesaid supervisor than
were given to her Caucasian male counterparts.

41. In the manner described above, the defendant has discriminated
against the plaintiff in her employment because of her race and sex, in violation
of the statutes aforesaid.

WHEREFORE, the plaintiff claims judgment against the defendant as
follows:

A. Compensatory damages in an amount this court shall consider to be
just, reasonable and fair;

B. Punitive damages in an amount this court shall consider to be just,
reasonable and fair;

C. Attorney fees and the costs of this action;

D. Atemporary and permanent injunction requiring the defendant
forthwith to correct her performance evaluation to reflect Exceptional
performance;

E. Such other relief as this court shall consider to be fair and equitable.

 
Case 3:19-cv-01363-VAB Document1 Filed 09/03/19 Page 4 of 4

THE PLAINTIFF

BY:

/s/ (ct00215)
JOHN R. WILLIAMS (ct00215)
51 Elm Street
New Haven, CT 06510
203-562-9931
Fax: 203-776-9494
jnv@johnrwilliams.com

 
